[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1231

                       SCOTT W. VEALE,

                    Plaintiff, Appellant,

                              v.

DAVID A. GRIFFIN, Individually and as a State Police Trooper,
               for the State of New Hampshire;
                   STATE OF NEW HAMPSHIRE,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Paul J. Barbadoro, U.S. District Judge]


                            Before

                     Lynch, Circuit Judge,
                Bownes, Senior Circuit Judge,
                  and Lipez, Circuit Judge.




     Scott W. Veale on brief pro se.
     Philip T. McLaughlin, Attorney General,      and Daniel J.
Mullen, Senior Assistant Attorney General,        on brief for
appellees.
                         JUNE 6, 2000


          Per Curiam. Appellant Scott W. Veale brought a

civil rights action, based on 42 U.S.C. §§ 1983 and 1985(3),

against the state of New Hampshire and David A. Griffin, a

New Hampshire state trooper.     Appellant also listed claims

under state law.   The district court dismissed the action on

the grounds that it had no jurisdiction over the § 1985(3)

claim and that the claims under § 1983 and state law were

barred by the applicable statute of limitations.     The court

also determined that appellant's claims against the state of

New Hampshire and against Trooper Griffin in his official

capacity were barred by the Eleventh Amendment.      Appellant

contests only the dismissal of his §§ 1983 and 1985(3)

claims.   For the following reasons, we affirm the district

court judgment.

          1.   The § 1985(3) Claim.     Even assuming that the

amended   complaint   stated   sufficient   allegations   of   a

conspiracy, it is obvious that appellant cannot show that

defendants' acts were "propelled by some racial, or perhaps

otherwise class-based, invidiously discriminatory animus."

See Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996)

(internal quotation marks and citation omitted). That is,

although appellant uses the phrase "class-based," it seems
plain that he is claiming that the defendants' alleged

discrimination          was    premised        on    the   activities        he    has

undertaken in an effort to obtain title to the land in

Marlborough.       However, "a class, to be cognizable, must be

identifiable       by    reference        to    something      more     than       the

members' desire to engage in conduct that the § 1985(3)

defendant disfavors."             Id. at 5 (internal punctuation and

citation omitted).

             In other words, the line drawn by the
             substantive characteristic must divide
             individuals into distinct, separate, and
             identifiable groups.    This means, for
             example, "white" as opposed to "non-
             white," "female" as opposed to "male,"
             or, if political classes are includable
             -- a matter on which we do not opine --
             "registered Republicans" as opposed to
             other voters.

Id.     at   5-6   (citations       omitted).              Plainly,    the        class

described by appellant does not meet this requirement.

             Further, to the extent that appellant is claiming

that he belongs to some kind of economic class of persons

who own land, this claim also is unavailing.                          The Supreme

Court    has   made      clear     that    §        1985(3)   does     not    reach

“conspiracies motivated by bias towards others on account of

their economic views, status, or activities.”                         See United

Bhd. Of Carpenters v. Scott, 463 U.S. 825, 837-38 (1983)

(emphasis added).             Since appellant plainly cannot make out

                                      -3-
a   §   1985(3)   claim,   and   amendment   would   be   futile,   the

dismissal of this claim is affirmed.          See Smith v. Boyd, 945

F.2d 1041, 1043 (8th Cir. 1991); Baker v. Director, U.S.

Parole Comm'n, 916 F.2d 725, 726 (D.C. Cir. 1990) (per

curiam); Shockley v. Jones, 823 F.2d 1068, 1072-73 (7th Cir.

1987).

            2.    The § 1983 Claim.     As the district court found,

appellant, in his original complaint and throughout the

district court proceedings, focused on a claim of false

arrest.     The court held that this claim was untimely.             We

agree.

            A claim under § 1983 accrues "when the plaintiff

knows or has reason to know of the injury which is the basis

of the action."      Calero-Colon v. Betancourt-Lebron, 68 F.3d

1, 3 (1st Cir. 1995) (internal quotation marks and citation

omitted).    Appellant's arrest in this case was warrantless.

Thus, his claim, in relation to the lack of probable cause

to arrest, is akin to one for false arrest.               See id. at 4

("wrongful warrantless arrests typically resemble the tort

of false arrest").      Because the allegedly illegal search was

a part of appellant's arrest, we consider the search claim

as a component of the false arrest claim.            See Beck v. City

of Muskogee Police Dep't, 195 F.3d 553, 557-59 (10th Cir.


                                  -4-
1999) (where the search and the arrest occurred during the

same time period, the court treated plaintiff's illegal

search and seizure claim and false arrest claim as one cause

of action for the purpose of determining the timeliness of

plaintiff's § 1983 action).

             A claim for false arrest usually begins to run at

the time of arrest.           Calero-Colon, 68 F.3d at 4 (Lynch, J.,

concurring).         See also Rose v. Bartle, 871 F.2d 331, 350 (3d

Cir. 1989) (a § 1983 claim based on false arrest accrues on

the date of the arrest).            If the usual rule applies, then,

appellant's cause of action for illegal search and false

arrest accrued on October 23, 1994 – the date of the search

and the arrest.             Thus, appellant's complaint, filed over

three years later on March 13, 1998, would be time-barred.

             We see no reason why the usual rule should not

apply in this case.             Although appellant attempts to argue

that his arrest and the search were part of an ongoing

conspiracy       –    the   last   act   of   which   was   the   allegedly

malicious prosecution – there is no support in the record

for   such   a       finding.      Specifically,      appellant   does   not

allege, and there is no evidence, that Trooper Griffin went

looking for appellant with the                already-formed purpose of

causing appellant to be arrested and prosecuted for drug


                                      -5-
possession.   Thus, this is a case where the arrest was a

discrete occurrence, rather than a part of a continuing

conspiracy, and the false arrest claim, as the district

court found, is time-barred.        Compare Robinson v. Maruffi,

895 F.2d 649 (10th Cir. 1990).

         Finding     no   merit    in   the   remaining   arguments

appellant raises on appeal, the judgment of the district

court is affirmed.




                                  -6-